Judgment, Supreme Court, New York County (Cynthia S. Kern, J.), entered July 22, 2013, dismissing the action, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered May 13, 2013, which granted defendant’s motion to dismiss the amended complaint in its entirety, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In this action for defamation, plaintiffs, a law firm and its two members, allege that defendant, the chief executive of a party named as a defendant in a lawsuit brought by plaintiffs on behalf of their client, NDTV[ defamed them in an interview conducted by a journalist in India and published in an online Indian financial publication. Among the allegedly false and defamatory statements made by defendant were that the plaintiff firm is a two-lawyer, Florida-based law firm specializing in restaurant law, that it accepted cases on a contingency basis, and that it broached the topic of settlement with their client’s adversaries in an attempt to “extort” money from them.
The motion Court properly found that plaintiffs failed to state a valid cause of action for defamation. Given the overall context in which the statements were made, a reasonable reader would conclude that they constitute hyperbole and convey non-actionable opinions about the merits of the lawsuit and the motiva*438tion of NDTV’s attorneys, rather than statements of fact (see Mann v Abel, 10 NY3d 271, 276 [2008], cert denied 555 US 1170 [2009]; Steinhilber v Alphonse, 68 NY2d 283, 294 [1986]; Ava v NYP Holdings, Inc., 64 AD3d 407, 412-413 [1st Dept 2009], lv denied 14 NY3d 702 [2010]).
Dismissal of the defamation claim also requires dismissal of the tortious interference claim, since that is the basis for the allegation that defendant’s conduct was “otherwise unlawful” (see Phillips v Carter, 58 AD3d 528, 528 [1st Dept 2009]).
We have considered plaintiffs’ remaining arguments and find them unavailing.
Concur—Gonzalez, EJ., Mazzarelli, Sweeny, Manzanet-Daniels and Clark, JJ.